Citation Nr: 0126480	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the loss of left eye vision as a 
result of surgery performed, in January 2001, at the VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
February 1957 and from October 1958 to February 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the veteran's claim for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for the loss of left eye vision.  A hearing was scheduled to 
be held before the Board in Washington, D.C. in October 2001, 
but the veteran canceled this hearing.  


REMAND

The veteran and his representative claim that the veteran is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of left eye vision as a result of 
surgery performed at a VA facility on January 5, 2001.  This 
claim was received in March 2001.

The relevant statutory criteria provides (effective for 
claims filed on or after October 1, 1997) that if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment or similar fault on the 
part of VA in furnishing care, or an event not reasonably 
foreseeable, compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  38 U.S.C.A. § 1151 (West Supp. 2000) See 
also, 38 C.F.R. § 3.358(a) (2001).

In this case, the evidence of record reflects that on January 
5, 2001, the veteran underwent an Baerveldt tube placement 
with Tutoplast pericardium patch graft at a VAMC in 
Pittsburgh, Pennsylvania.  A pre and postoperative diagnosis 
of uncontrolled left eye glaucoma is noted on the report of 
surgery.  The surgical report also reflects that the risks 
and benefits were explained to the veteran, who consented to 
the procedure; and that the veteran tolerated the procedure 
well.  The veteran claims that an infection picked up in the 
operating room caused him to lose sight in his left eye, and 
that the medical staff at the VAMC did not take proper 
precautions prior to the procedure to make sure the room was 
sterile.  
  
Statutory law enacted by Congress in November 2000 amended 
38 U.S.C.A. § 5107, and charges that VA assist a claimant in 
developing all facts pertinent to a claim for benefits, to 
include the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought, unless no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).

The Board is of the opinion that an appropriate VA 
examination should be accomplished in order to resolve the 
question as to the nature of the relationship, if any, 
between the veteran's alleged left eye loss of vision and his 
January 2001 surgery.  

In view of the above, the appeal is REMANDED to the RO for 
the following action:


1.  The veteran should be scheduled for 
an examination by an ophthalmologist in 
order to ascertain the nature of his left 
eye disability.  The examiner should 
review all of the pertinent evidence in 
the claims folder, including a copy of 
this REMAND, and, in addition to 
discussing the current manifestations of 
his left eye disability, provide an 
opinion as to whether is at least as 
likely as not that alleged left eye loss 
of vision resulted from the surgery 
performed at the VAMC on January 5, 2001, 
and if so, whether it is as least as 
likely as not that such loss of vision 
was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment or similar fault on the part 
of VA in furnishing care, or was an event 
not reasonably foreseeable.  The complete 
rationale for the conclusion(s) reached 
(to include citation, as necessary, to 
specific evidence in the record) should 
be set forth.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

3.  If the benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




